Citation Nr: 0019956	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  95-01 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for swelling of the 
cheeks.

3.  Entitlement to service connection for a chronic upper 
respiratory infection.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
January 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, inter alia, denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  A VA audiological examination in July 1996 as well as 
other audiological examination results fail to establish 
hearing loss as defined in the VA schedule for rating 
disabilities.

2.  The claims file does not include a current medical 
diagnosis pertaining to swelling of the veteran's cheeks. 

3.  The claims file does not include a current medical 
diagnosis of chronic upper respiratory infection.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The claim of entitlement to service connection for 
swollen cheeks is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  The claim of entitlement to service connection for a 
chronic upper respiratory infection is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Moreover, certain disease processes 
manifested to a degree of 10 percent within one year after 
separation from service may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  If a 
condition noted during service is not shown to be chronic, 
then generally a continuity of symptoms after service is 
required for service connection.  See 38 C.F.R. § 3.303(b).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "Court") has defined "well-grounded 
claim" as a "plausible claim, one which is meritorious on its 
own or capable of substantiation."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Id.  A claim must be more than 
just an allegation; a claimant must submit supporting 
evidence.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  If a claim is not well-grounded, the Board does not 
have jurisdiction to adjudicate the claim.  See Boeck v. 
Brown, 6 Vet. App. 14 (1993).  A not well-grounded claim must 
be denied.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).  
If the initial burden of presenting evidence of a well-
grounded claim is not met, the VA does not have a duty to 
assist the veteran further in the development of the claim.  
See 38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81-82.

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F. 3d 1464 
(1997).  For disorders subject to presumptive service 
connection, the nexus requirement may be satisfied by 
evidence of manifestation of the disease to the required 
extent within the prescribed time period, if any.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).

Hearing Loss

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"Court") stated that:

Audiometric testing measures threshold 
hearing levels (in decibels (dB)) over a 
range of frequencies (in Hertz (Hz)); the 
threshold for normal hearing is from 0 to 
20 dB, and higher threshold levels 
indicate some degree of hearing loss . . 
. however, hearing loss does not 
constitute a disability for VA purposes 
when the threshold levels at 500, 1000, 
2000, 3000, and 4000 Hz are all less than 
40 dB and at least three are 25 dB or 
less.

During the pendency of this appeal, VA issued new regulations 
for evaluating disabilities affecting auditory impairment.  
64 Fed. Reg. 25202 (1999).  They were effective June 10, 
1999.  Where laws or regulations change, after a claim has 
been filed or reopened, and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 312 (1991).

While the regulations noted above had been published and 
became effective during the pendency of this appeal, they 
were not applied to the present claim.  A comparison to the 
previous version of the regulation does not disclose any 
pertinent change to the regulation that would affect the 
outcome of this decision, however.  See 38 C.F.R. § 4.85, 
4.87, 4.87a (1999).  Therefore, the Board concludes that the 
veteran is not prejudiced by application of the current 
criteria to her claim since there are no substantive changes 
in the regulation.

The veteran was afforded an audiological examination 
conducted in service in October 1990.  At that time, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
25
25
LEFT
15
05
15
15
20

The veteran was afforded another audiological examination 
(undated) while in 

service.  At that time, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
25
15
20
LEFT
20
10
20
10
10

The examiner commented that the veteran had a mild high 
frequency hearing loss.

The veteran was afforded a VA audiological examination 
conducted in July 1996.  At that time, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
25
35
LEFT
15
10
25
25
30

The average decibel loss between 1000 and 4000 hertz was 24 
decibels in the right ear, and 23 decibels in the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 100 percent in the right ear and 96 percent in the left 
ear.  Hearing was found to be within normal limits, 
bilaterally. 

Audiometric testing demonstrates threshold levels all less 
than 40 dB and at least four are 25 dB or less.  In the 
absence of hearing loss cognizable under VA regulations, the 
claim for hearing loss is not well grounded and, accordingly, 
is denied.

Swelling of the Cheeks

In service, the veteran had episodic complaints of swelling 
of the cheeks.  On VA examination of March 1991, the veteran 
reported that in 1978 she started having a problem with 
recurrent swelling in her cheeks.  Etiology was undetermined.  
She reported having swelling approximately 2 to 3 times per 
year.  At the time of the examination, she did not have any 
swelling of the cheeks. 

She was afforded another VA examination in July 1996.  She 
reported at that juncture that she had swelling of the cheeks 
about once every several years.  The last episode occurred in 
1982 (?).  At the time of the 1996 examination, she was 
reported as clinically asymptomatic.  There was no swelling 
of the cheeks. 

Outpatient treatment records of March 1998 show the veteran's 
being treated for a sore throat and sinus congestion with 
pain in her right cheek.  No swelling of the cheeks was 
noted.

Without a medical diagnosis of current disability, the 
veteran's claim for in this regard must be deemed not well-
grounded and denied.  Brammer  v. Derwinski, 3 Vet. App. 223, 
225 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).


Upper Respiratory Infection

The Board observes there is no record of treatment in service 
for upper respiratory condition.  Chest X-rays in service and 
even thereafter do not suggest any chronic or acute upper 
respiratory pathology.  The Board also notes that on occasion 
during service the veteran was seen for what was 
characterized as flu or virus.  Moreover, while the service 
record does suggest that the veteran exhibited sinusitis in 
service, entitlement to service connection for that 
disability has been separately established and is not before 
the Board on this appeal.

In March 1991, the veteran was afforded a VA examination.  
The respiratory system was reported as clear to auscultation 
and percussion.  There were no rales, wheezes or rhonchi 
noted.  Chest X-ray was clear.  Impression, no active disease 
in chest.  Nevertheless, the examiner diagnosed some 26 
conditions, among which was upper respiratory infection.  

In July 1996, the veteran was afforded another VA 
examination.  She reported that in 1984 she started having 
episodes of sore throats, associated with cold and ear 
infections.  She reported being diagnosed with upper 
respiratory infections and reported being treated on an 
outpatient basis.  She reportedly had been prescribed 
antibiotics.  She reported reoccurrence of the upper 
respiratory infections about once per year.  Her last episode 
was approximately one year prior to the July 1996 
examination.  At the time of the examination, she was totally 
asymptomatic.  Her respiratory system was reported as clear 
to auscultation and percussion.  There were no rales, wheezes 
or rhonchi noted.  Diagnosis, in pertinent part, was chronic 
upper respiratory infections, "not found at present".

The Board notes regards the March 1991 diagnosis of upper 
respiratory infection as patently erroneous and totally 
inconsistent with clinical findings at that time or 
otherwise.  Apart from the March 1991 diagnosis, there is no 
medical diagnosis of a current upper respiratory disability.  
Accordingly, the veteran's claim for in this regard must be 
deemed not well-grounded and denied.  See Brammer and 
Grottveit supra.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make these claims 
"plausible."  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete the 
application for a claim for service connection.



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for swelling of the cheeks 
is denied.

Entitlement to service connection for chronic upper 
respiratory infection is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

